Citation Nr: 0307068	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-13 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a bilateral foot condition.  

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

4.  Entitlement to service connection for a left hip 
disorder.  

5.  Entitlement to service connection for a lung disorder.  

6.  Entitlement to a total disability rating based upon 
individual unemployability.  

(The issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine, a left hip 
disorder, and a lung disorder, and the issue of entitlement 
to a total disability rating based upon individual 
unemployability, will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  (The RO has since relocated to areas 
served by the ROs in Roanoke, Virginia, and in St. 
Petersburg, Florida.)  In that determination, the RO denied 
the claims listed on the title page of this decision.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).

The Board is undertaking additional development on the issues 
of entitlement to service connection for degenerative disc 
disease of the lumbar spine, a left hip disorder, and a lung 
disorder, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  It is also deferring consideration of the 
issue of entitlement to a total disability rating based upon 
individual unemployability (TDIU) pending completion of this 
development.  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  The appellant's post-traumatic stress disorder (PTSD) is 
manifested by restricted affect, flat and not spontaneous 
speech, panic attacks, intact memory and thought processes, 
judgment compromised under stress, and disturbances of mood 
and motivation (depression).  His Global Assessment of 
Functioning Scale (GAF) score was 55.  

2.  The appellant's bilateral foot condition is manifested by 
not more than moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.125 to 4.130, 
Diagnostic Code 9411 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for a bilateral foot condition are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Code 5284 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  
The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  

The claim herein decided involve requests for increased 
evaluations, and there are no particular application forms 
required.  Thus, there is no issue as to provision of a form 
or instructions for applying for these benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The RO sent the appellant a 
February 1998 letter informing him that it was requesting 
records from several medical facilities he identified, and 
that he could help by obtaining these records himself.  In 
May 1999, the RO issued to the appellant a statement of the 
case discussing the criteria for showing entitlement to 
increased evaluations for these disabilities and the evidence 
considered in evaluating the claims.  In a September 2001 
letter, the RO informed him of the VCAA, of its duty to 
assist him in obtaining evidence such as military and medical 
records, of the need for VA examinations, and of the actions 
he could take to expedite the evidentiary development of his 
case.  In an October 2002 letter, the Board informed the 
appellant of a scheduled hearing to be held in February 2003.  
By these actions, the RO and the Board have informed the 
appellant of the information and evidence necessary to 
substantiate the claims.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  VA has obtained various VA and 
private treatment records concerning the appellant's PTSD and 
his bilateral foot disorder.  The claims file includes the 
service medical records, information from the Social Security 
Administration, and private treatment records from sources 
identified by the appellant.  He has not identified any other 
sources of treatment.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The appellant underwent VA orthopedic and 
psychiatric examinations in February 1998.  In August 2002, 
the RO initiated a request for repeat examinations.  By a 
letter that month, the RO informed the appellant that it was 
scheduling these examinations and that it was his 
responsibility to appear for the examinations.  It noted that 
he could reschedule the examination if needed.  He was 
advised of 38 C.F.R. § 3.655 (2002), which provides that the 
claims will be rated based on the evidence of record if he 
did not appear for the examinations.  The record shows that 
the appellant was notified of the examination by letter dated 
August 23, 2002, and did not appear for the examinations 
scheduled for September 10, 2002.  As such, the claims will 
be rated based on the evidence of record.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  



II.  Analysis

A.  General Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2002).  
If the preponderance of the evidence is in favor of a claim, 
or the evidence is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2002); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

B.  PTSD

The RO initially granted service connection for PTSD in a May 
1993 rating decision, based on a diagnosis of PTSD, the 
appellant's receipt of the Combat Infantryman Badge, and his 
claimed combat-related stressors.  The initial evaluation 
assigned was 30 percent.  The rating was increased to 50 
percent by a January 1996 rating decision, after a temporary 
total rating for hospitalization under 38 C.F.R. § 4.30.  In 
January 1998, the appellant filed this claim seeking an 
evaluation in excess of 50 percent.   

As provided in a General Rating Formula for Mental Disorders, 
Diagnostic Code 9411 for PTSD provides for the following 
ratings at or above 50 percent:  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 


maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130 (2002).  

VA examination in February 1998 showed the appellant to be 
divorced with three children.  He lived alone in a trailer 
and had not received treatment or medications for his 
psychiatric symptoms since December 1997.  He had received 
treatment in the recent past, in 1995 and 1996, from both VA 
and private sources.  He stated that he had not worked since 
June 1994, when he was a warehouseman.  He claimed he was 
forced to stop working because of sensations of social 
alienation and stress intolerance.  He reported frequent 
verbal conflicts with co-workers, which he claimed 
illustrated severely compromised ability to form social 
relationships.  He noted that he was socially isolated and 
harbored sensations of hostility and suspicion of other's 
motives.  He noted that he occasionally spoke to his son and 
had no contact with his two daughters.  

He claimed he had sensations of anger, suspicion, and 
hostility toward others, had no social inclinations toward 
the opposite sex, and had severely impaired sleep.  He slept 
in front of a television each night, rarely slept more than 
three hours per night, and often awoke in a cold sweat.  He 
stated he was aware of dreams involving violence and awoke in 
a state of agitation, anxiety, and confusion.  During waking 
hours, he was preoccupied with combat memories, which 
frequently interrupted his concentration.  He denied 
flashbacks and was intolerant of crowds, due to sensations of 
anxiety and vulnerability.  He stated that he had withdrawn 
from social and work life and lived in a rural area several 
miles from others.  

Examination showed the appellant to be alert and oriented, 
with conventional appearance.  There were no unusual 
mannerisms or behavior.  He was tense and irritable, with 
sparse and nonspontaneous speech.  His voice inflection was 
flat.  He avoided eye contact and his affect was restricted.  
His mood was depressed.  Paranoid persecutory ideation was 
expressed.  He denied suicidal or homicidal ideation or 
hallucinations.  His memory and concentration were intact and 
he had no cognitive deficits.  He was of average 
intelligence, with poor insight.  His judgment was 
compromised under stress, and he became agitated and 
threatening when provoked.  

The diagnoses included PTSD, depressive disorder secondary to 
PTSD with paranoid features.  The GAF score was 55, with 
severe social and occupational impairment.  The examiner 
opined that the appellant was unable to relate to or work 
with others in a constructive manner, and considered him 
unemployable due to his intolerance, suspiciousness, and 
hostility toward others.  The examiner noted that the 
appellant was forced to leave his job as a warehouseman in 
1994 due to recurrent conflicts with co-workers, that he was 
persistently depressed, that he had no long-term goals or 
pleasurable motivations, and that there were no community 
activities or interests in the opposite sex.  

The appellant failed to report for an examination scheduled 
in September 2002, so the disability must be evaluated in 
light of the February 1998 examination.  That examination 
reported some symptomatology that is compatible with 
criterion for a 70 percent evaluation.  For example, while 
there was no indication of a history of violence, there was 
irritability and threats when provoked.  He claimed he had 
difficulty adapting to stressful circumstances and an 
inability to establish and maintain effective relationships, 
and supported this contention by noting his self-imposed 
isolation from society, his limited contact with family, and 
his lack of employment since 1994.  However, the examination 
did not show that he was suicidal, or that he had obsessional 
rituals that interfered with routine activities, or that his 
speech was illogical, or obscure, or irrelevant, or that he 
had spatial disorientation or neglect of personal hygiene or 
appearance, all of which would support the assignment of a 70 
percent evaluation.  The appellant has not worked, by his own 
statement, since 1994, which might suggest total occupational 
and social impairment.  However, there is no indication of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent self danger, any inability to perform 
daily living activities, disorientation, or basic memory 
loss, that would support assignment of a total schedular 
evaluation.  

Instead, the findings of the February 1998 examination 
revealed a restricted affect, flat and not spontaneous 
speech, panic attacks, intact memory and thought processes, 
judgment compromised under stress, and disturbances of mood 
and motivation (depression), that correspond to the criteria 
for a 50 percent evaluation.  Supporting that conclusion is 
the GAF score of 55 assigned by the examiner.  The GAF scale 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  Scores of 51 to 60 represent "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers."  Id.  Scores of 41 to 
50 "[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). " Id.  These 
descriptions correspond to the criteria for a 50 percent 
evaluation, where there is occupational and social 
impairment.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 50 percent for 
PTSD.  

C.  Bilateral Foot Condition

In a March 1994 rating decision, the RO established service 
connection for calluses of both feet and assigned a 10 
percent evaluation.  The service medical records showed that 
the appellant was seen on several occasions for calluses of 
both feet.  VA examination in December 1993 showed 
significant pain with ambulation due to two calluses in the 
region of the fifth metatarsal head of each foot, which were 
tender to deep palpation.  Temporary total evaluations were 
assigned after surgeries performed 1994 and 1995.  

After the appellant filed this claim in January 1998, he 
underwent a VA examination in February 1998, which showed his 
complaints of chronic foot pain and the need for crutches 
since his surgeries.  He reported foot pain only on prolonged 
standing, though his main complaint was of hip and low back 
pain.  He indicated he had not been employed since 1994 
because of his multiple medical conditions.  Examination 
revealed normal carriage and posture, and one-inch-long scars 
on both dorsal aspects of the fifth metatarsal areas.  
Tenderness was present over the metatarsal phalangeal joint 
area.  There was a tender callus present in the plantar 
aspect of the fifth toe bilaterally.  Range of motion of the 
toes was within normal limits.  An x-ray in February 1998 
showed bilateral heel spurs and no fracture.  There was some 
deformity of the fifth metatarsal bone compatible with prior 
trauma on the left foot.  The diagnosis was multiple 
surgeries of both feet for calluses as well as trauma to 
metatarsal bone on both little toes with residuals.  It was 
also noted that the appellant developed osteomyelitis after 
surgery in 1995, with antibiotic therapy.  

The disability is rated pursuant to the criteria of 
Diagnostic Code 5284 for other foot injuries.  The current 10 
percent evaluation is assigned for moderate impairment.  A 20 
percent evaluation may be assigned for moderately severe 
impairment and a 30 percent evaluation for severe impairment.  
With actual loss of use of the foot, the disability could be 
rated 40 percent disabling.  38 C.F.R. § 4.71a (2002).  The 
appellant's complaint of foot pain only on prolonged 
standing, and his statement that his principal complaint was 
of hip and low back pain, suggests no more than moderate 
impairment.  He had normal carriage and posture, and tender 
scars and calluses, yet normal range of motion of the toes.  
The x-ray revealed bilateral heel spurs and some deformity of 
the fifth metatarsal bone, though as determined in the August 
1996 rating decision, osteomyelitis is unrelated to his 
service-connected foot disability.  These findings do not 
show an increase over the findings of the February 1996 VA 
examination, the last examination for evaluation of this 
disability, which also showed pain and normal carriage and 
posture.  Therefore, the disability is not moderately severe 
and does not warrant a higher evaluation under the criteria 
of Diagnostic Code 5284.  

VA's Schedule for Rating Disabilities also lists other 
diagnostic criteria that might be alternatively applicable, 
depending on the evidence.  In this case, however, there is 
no indication of flatfoot, bilateral weak foot, claw foot, 
anterior metatarsalgia, unilateral hallux valgus, severe 
unilateral hallux rigidus, hammer toe, or malunion or 
nonunion of the tarsal or metatarsal bones, that would 
warrant consideration of Diagnostic Codes 5276, 5277, 5278, 
5279, 5280, 5281, 5282, or 5283, respectively.  It is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 10 percent for a bilateral foot condition.  


ORDER

An evaluation in excess of 50 percent for PTSD is denied.  

An evaluation in excess of 10 percent for a bilateral foot 
condition is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

